Citation Nr: 1111243	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to February 1993.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  
			
In November 2009 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

The Veteran's sleep disorder is attributable to a known clinical diagnosis and is not shown to be causally or etiologically related to active service.

CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case seeks service connection for a sleep disorder.  He contends that he has suffered from sleep problems ever since serving in Operation Desert Storm.  He contends that his condition was initially manifested by fatigue, and that the cause of the fatigue was later identified as sleep apnea.

As the Veteran served during the Persian Gulf War, initially, the Board will consider whether a grant of presumptive service connection under 38 C.F.R. § 3.317 is warranted.  A Persian Gulf Veteran shall be service-connected for objective indications of a qualifying chronic disability resulting from an illness manifested by one or more presumptive signs or symptoms that began during active military service and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf Veteran is a Veteran who had active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome, which are medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms; or any other illness that the Secretary determines warrants a presumption of service connection.  In addition, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to the following: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317.

Here, the Veteran's DD214 Form indicates he served from October 1990 to February 1993 and was awarded the Southwest Asia Service Medal as well as the Kuwait Liberation Medal.  It is further indicated that his service in Southwest Asia dated from February 21, 1991 to May 15, 1991.  As such, the Veteran is a Persian Gulf Veteran. See 38 C.F.R. § 3.317(d)(1).  

Despite this, the competent medical evidence shows that a known clinical diagnosis has been assigned to the Veteran's sleep disorder.  In August 2004 the Veteran underwent a sleep study at the Regional Sleep Disorders Center at Memorial Hospital in Chattanooga, Tennessee.  It was determined that the Veteran suffers from obstructive sleep apnea syndrome.  Noting that the Veteran also suffers from joint pain, neurological symptomatology including Tourette's Syndrome, gastrointestinal problems including irritable bowels and hemorrhoids, psychological problems, and headaches, on remand in November 2009 the Board sought a VA examination to determine whether the Veteran's current sleep apnea is an isolated diagnosis, or whether it may be part of an overarching "medically unexplained chronic multisymptom illness" (a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).  38 C.F.R. § 3.317(a)(2)(ii).  In June 2010 the Veteran was sent notice of the upcoming VA examination, however, the record shows that the Veteran subsequently failed to report for the scheduled examination in July 2010 and has since offered no good cause for his absence.  The Board presumes that the Veteran was properly notified of the scheduled examination.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010) (holding that the presumption of regularity applies to VA's procedures for scheduling and notifying Veterans of VA examinations).  Further, the Veteran was made aware of the potential consequences of failing to report for a scheduled examination in the November 2009 Board remand.  As such, VA's efforts to afford the Veteran consideration under 38 C.F.R. § 3.317 have been thwarted.  Given the evidence of record, it cannot be concluded that the Veteran's condition is due to an undiagnosed illness and the provisions of 38 C.F.R. § 3.317 cannot entitle him to a grant of presumptive service connection for an undiagnosed illness.

Having ruled out presumptive service connection, the Board will now consider whether the Veteran is entitled to direct service connection on a nonpresumptive basis.  Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

As already discussed, the evidence of record reflects a current of sleep apnea.  As such, the first element of a direct service-connection claim has been satisfied.  

As for the in-service incurrence requirement, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses relevant to sleep problems.  On separation from service no such abnormalities were found and the Veteran voiced no complaints in this regard.  

Moreover, there is no competent and probative evidence that the Veteran's sleep apnea is related to his military service.  No medical professional has related his disorder to his service.  Again, as the Veteran failed to report for his scheduled July 2010 VA examination, the possibility of establishing any direct link between his sleep apnea and service has been thwarted.  Further, the Board finds that the evidence, which reveals that the Veteran did not have this disability during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service medical records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds that a VA examination is unnecessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on what occurred, or more precisely, what did not occur, during service.  In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2009).

In the absence of corroborating evidence establishing in-service incurrence, a current examination could do no more than speculate that the Veteran's currently diagnosed sleep apnea is related to service based on the Veteran's unsubstantiated account of service events.  

The Board notes that the Veteran and his mother have contended that his current condition is related to his military service. However, the Veteran and his mother are not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran and his mother, as laypersons, lack the competency to opine on the etiological cause of his obstructive sleep apnea syndrome.  Moreover, to the extent that he has contended a continuity of symptomatology of this condition since service, the Board finds that the probative value of such allegation is outweighed by the lack of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336-37. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  While the record contains complaints of fatigue in September 1993 and possible sleep apnea in July 2004, the remainder of the evidence is devoid of symptoms.  Further, sleep problems were not noted in the months following discharge on VA examinations in November 1993 and to the contrary, a November 1993 psychiatric examiner noted a "normal energy level and normal sleep pattern."  

As the evidence is not in equipoise, the benefit of the doubt rule is not for application.  The Veteran's claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in September 2004, October 2004, and March 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter of March 2010 also provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been afforded the opportunity for a personal hearing.  As discussed above, the Veteran was scheduled for an additional examination in July 2010, and was made  aware of the potential consequences of failing to report for a scheduled examination in the November 2009 Board remand, but he nonetheless failed to report for that examination without good cause.  The Board may presume that the Veteran was properly notified of the scheduled examination.  Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  







ORDER

Service connection for sleep apnea is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


